Title: To George Washington from Major General John Sullivan, 23 May 1779
From: Sullivan, John
To: Washington, George



Dear General
Easton [Pa.] May 23d 1779

Though General Hand has not yet answered my Letter Containing a number of Questions yet I think it necessary to Inclose you Copy of his Letter in answer to mine of the 8th & 10th Instant which will in Some measure Show the State of affairs in that Quarter I think it will be necessary to Send on two or three hundred Troops from hence to Wyoming. I Inclose your Excy Copy of a Letter from the Board of war & one from major Forrest to Show how matters go on in that Quarter. I also Inclose Copy of General Hands Orders to Colo. Cox of the 30 of April as also Copy of his orders to Major Prowel of the 8th Inst. which will Show the Steps he has taken to forward on the Stores. I fear no Delay but from the want of waggons apprehensive of this I wrote Governor Reed on the 12 Inst. but received no answer; I also wrote Congress on the Subject But I find by the Letter from the Board of war that they are as much perplexed to obtain waggons as I am.
I Inclose those papers to your Excy to Account for the Delay which I fear will take place; to Show that Every thing has been done on our part & to Enable you to Judge when we Shall be able to march. I know of no Steps Left untryed to Expedite the Business & none Shall be Left unattempted. I have the honor to be with the most profound Respect Dr General your Excellenceys most obedt Servt
Jno. Sullivan
